Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Braatz, J.), rendered May 31, 1985, convicting him of burglary in the second degree, petit larceny and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The circumstantial evidence adduced at the trial, and more particularly the testimony of officers assigned to the police canine unit, established the defendant’s guilt beyond a reasonable doubt, and excluded to a moral certainty every reasonable hypothesis of innocence (see, People v Way, 59 NY2d 361). Rubin, J. P., Hooper, Spatt and Harwood, JJ., concur.